COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Fitzpatrick, Judges Coleman and Elder


WILLIAM FREZELL CRAWFORD
                                             MEMORANDUM OPINION*
v.   Record No. 1125-99-3                         PER CURIAM
                                               OCTOBER 5, 1999
VIRGINIA ELECTRIC & POWER COMPANY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (A. Thomas Lane, Jr., on brief), for
             appellant.

             (Susan Moloney Smith; Midkiff & Hiner, P.C.,
             on brief), for appellee.


     William Frezell Crawford contends that the Workers'

Compensation Commission (commission) erred in finding that he

failed to prove that he sustained an injury by accident arising

out of his employment on March 19, 1997.     Upon reviewing the

record and the briefs of the parties, we conclude that this

appeal is without merit.     Accordingly, we summarily affirm the

commission's decision.     See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).        To

recover benefits, Crawford must establish that he suffered an

"injury by accident arising out of and in the course of his

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
employment," Code § 65.2-101, and "that the conditions of the

workplace or some significant work related exertion caused the

injury."       Plumb Rite Plumbing Serv. v. Barbour, 8 Va. App. 482,

484, 382 S.E.2d 305, 306 (1989).       "The phrase arising 'out of'

refers to the origin or cause of the injury."       County of

Chesterfield v. Johnson, 237 Va. 180, 183, 376 S.E.2d 73, 74

(1989).      "Whether an injury arises out of the employment is a

mixed question of law and fact and is reviewable by the

appellate court."       Plumb Rite, 8 Va. App. at 483, 382 S.E.2d at

305.       However, unless we conclude that Crawford proved, as a

matter of law, that his employment caused his injury, the

commission's finding is binding and conclusive upon us.         See

Tomko v. Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d

833, 835 (1970).

       Crawford testified that on March 19, 1997, in the course of

his employment as a meter reader, he drove the company regular

size pickup truck to a house, put the truck in park, and

               reached over to open the door and reached
               back to get my data cap [located to the
               right on the seat next to me] and when I
               twisted to get out of the truck I got---my
               left foot went down and then I felt a real
               sharp pain in the back of my back . . . . 1

Crawford stated on redirect examination that he "rotated to get

out of the truck faster than I usually do and that is about the


       1
       A data cap is a small hand-held computer which weighs
three pounds.


                                   - 2 -
only thing else different that I did" than he would normally do

exiting the truck.   Crawford told his supervisor that he had

twisted his back while exiting his truck.   In an accident

report, signed by Crawford two days after the incident, Crawford

reported "I was attempting to get out of my truck to go to read

a meter . . . when I felt a sharp pain in my back." 2

     In denying Crawford's application, the commission found as

follows:

           [Crawford's] simple act of exiting the truck
           did not expose him to any hazard or risk
           attributable to the employment. There was
           nothing awkward, unusual, peculiar or
           strenuous in that movement. . . . He was
           driving a standard pick-up truck, and there
           is no persuasive evidence that the features
           of this vehicle were unusual or that they
           contributed in any manner to cause his
           injury. Carrying the data cap did not
           entail any significant exertion, and the
           employer did not require [Crawford] to rush.
           Neither the manner in which [Crawford] was
           doing his job nor any condition of the
           workplace caused his injury or constituted a
           risk of injury to [him].

     The evidence established that Crawford did not engage in

any significant exertion, that his simple act picking up the

three-pound data cap and turning to exit his truck did not

involve any awkward position, and that no condition or hazard

peculiar to his workplace caused his injury, aside from the

usual act of turning and exiting a vehicle.   Therefore, we hold


     2
       Crawford had a long history of low back pain before March
19, 1997, dating back to as early as 1980.


                               - 3 -
that Crawford failed to prove as a matter of law that his injury

arose out of his employment.

     For these reasons, we affirm the commission's decision.

                                                        Affirmed.




                               - 4 -